Citation Nr: 18100032
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-28 527
DATE:	
ISSUES DECIDED:	2	ISSUES REMANDED:	2
 
ORDER
Entitlement to service connection for hypertension is denied.  Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder is denied.    
FINDINGS OF FACT
1.  Hypertension for VA purposes is not currently shown.
2.  For the entire period on appeal, the Veterans anxiety disorder has been manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, and irritability, which were, at most, productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The probative evidence of record is against a finding that the Veterans symptoms were productive of occupational and social impairment with reduced reliability and productivity.
CONCLUSIONS OF LAW
1.  The criteria for entitlement to service connection for hypertension have not been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
2.  The criteria for a disability rating in excess of 30 percent for anxiety disorder have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from December 2005 to November 2010, to inlcude service in Southwest Asia.  His awards and decorations include the Combat Action Badge, among others.  
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.   
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 
1.  Service Connection  Hypertension  
Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  
Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if shown to be manifest to a degree of 10 percent or more within one year following a veterans separation from active service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.
Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Further, it is the Boards responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran asserts that he is diagnosed with hypertension that began during his period of active service.  For the reasons that follow, the Board finds that service connection is not warranted. 
For VA purposes, hypertension is generally defined as diastolic pressure, which is predominantly 90 mm or greater and isolated systolic hypertension is defined as systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must generally be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).
Service treatment records generally show blood pressure to be normal for VA purposes throughout his period of service, although with some episodes of elevated blood pressure with diastolic readings of 90 or higher in May 2008, July 2010, and September 2010.  An April 2009 post-deployment health assessment notes no complaints of high blood pressure or hypertension.  In an August 2010 report of medical history three months prior to separation from service, the Veteran noted no history of high or low blood pressure.  An accompanying medical examination noted isolated elevated blood pressure, with a diastolic reading of 95. 
The Veteran was afforded a VA general medical examination immediately after separation in November 2010.  He denied a history of hypertension. Upon physical examination, blood pressure readings were 142/101, 143/96, and 137/88.  The examiner noted no evidence of pulmonary hypertension. 
A December 2010 VA treatment record notes the Veteran complaining of long term slightly elevated blood pressure and requesting blood pressure medication.  Hydrochlorothiazide was prescribed the following January.  The Board notes that there is no indication that the Veterans actual medical history was reviewed by the treating physician in December 2010, and blood pressure readings during this particular visitation were normal at 132/84.  
The Veteran filed a claim for service connection in July 2011.  As such, he was afforded a hypertension examination the following February 2012.  The Veteran reported that he had high blood pressure during service, but was never treated until he first sought post-service VA treatment.  The examiner noted that the Veterans VA treatment records did show a diagnosis of hypertension.  However, the examiner also noted that the Veterans initial diagnosis of hypertension or isolated systolic hypertension was not confirmed by blood pressure readings taken two or more times on at least three different days.  After review of the claims file, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that, while the Veteran was prescribed hypertension medication, this was prescribed to him based on his report of long term high blood pressure in the military even though his blood pressure upon examination in December 2010 was normal.  In acknowledging the two elevated diastolic readings during the Veterans general medical examination at VA, the examiner noted that these were followed by a normal reading, and were the only time in the record that multiple readings were taken on the same day.  Thus, although he was currently on medication, the examiner opined that there was no documentation that the Veteran met the criteria for hypertension at any time.
VA treatment records since the February 2012 VA examination indicate blood pressure readings within normal limits, except for one isolated incident of slightly elevated diastolic pressure of 95 in February 2016.  An additional reading the following month shows blood pressure readings at 132/83.  
Based on the foregoing, and as there is no evidence in significant conflict with the above findings, the preponderance of the evidence is against a claim for service connection for hypertension.  While the Veteran has taken blood pressure medication since service, he has never had systolic blood pressure of predominantly 160 or more, or diastolic pressure predominantly 90 or more, taken two or more times on at least three different days, which is the required criterion for a diagnosis of hypertension for VA disability compensation purposes.  See 38 C.F.R. §§ 3.307, 3.309, 4.104, Diagnostic Code 7101, Note 1.  
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1131.  In the absence of proof of a current diagnosis of the claimed disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board acknowledges the Veterans November 2016 hearing testimony that multiple blood pressure readings in service were often initially high, as well as a November 2016 correspondence from the Veterans VA physician stating that he has been diagnosed and treated for essential hypertension since 2011.  However, as previously noted, the Veteran reported no blood pressure problems on either his post-deployment assessment or his final in-service report of medical history, and in-service blood pressure readings of record only reflect isolated occasions of elevated diastolic pressure.  Moreover, as noted by the VA examiner in February 2012, his initial diagnosis of hypertension post-service was based on the Veterans own reported history, and not by blood pressure readings taken that day, which were normal.  
The Board acknowledges the Veterans lay assertions regarding the existence of a hypertension that he believes is due to service.  However, the statements do not establish a current disability.  The Veteran, as a lay person, has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at, 1376-77.  The Board finds the medical opinion of the VA examiner to be significantly more probative than the Veterans lay assertions, as the opinion was offered by a medical professional after consideration of the Veterans history and is supported by a clear rationale.  
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 55-57.
2.  Increased Rating  Anxiety Disorder
The Veteran was awarded service connection for anxiety disorder, not otherwise specified, in October 2012, and awarded an initial disability evaluation of 30 percent effective the date of his claim.  He contends that the disability is worse than the rating assigned.  For the foregoing reasons, the Board finds that a higher rating is not warranted.
Disability evaluations are determined by the application of the VAs Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed, or even the year prior, until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found  a practice known as staged ratings.  And this is true irrespective of whether an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999) (initial rating); Hart v. Mansfield, 21 Vet. App. 505 (2007) (established rating).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All reasonable doubt material to the determination is resolved in the Veterans favor.  38 C.F.R. § 4.3 (2017).
The evaluation of the same disability under various diagnoses is to be avoided, as this would constitute pyramiding.  See 38 C.F.R. § 4.14 (2017).  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a Veterans capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiners assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).
The Veterans disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413 for anxiety disorder, not otherwise specified.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413. 
A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 
A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for a veterans own occupation or name.  Id.
In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms like or similar to the Veterans symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for the anxiety disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 
In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Id. 
At the Veterans November 2010 VA general medical examination following his separation from service, the Veteran reported a history of depression.  He noted that he had days where he didnt feel happy, but didnt feel this was a major issue.  The Veteran also reported difficulty with trust issues and that he was divorced.  Mood, affect, judgment, behavior and comprehension of commands were noted as normal.  He denied hallucinations or delusions.  A VA combat veteran psychological assessment the following December was negative for posttraumatic stress disorder and depression.  His appearance was noted as appropriate and well groomed.  He was alert and oriented, with appropriate affect and euthymic mood, and he denied suicidal or homicidal ideation.
A June 2011 psychology consultation notes the Veteran feeling depressed and anxious, with symptoms including poor interest, sleeplessness, insomnia, weight fluctuation, short-term memory loss/poor memory, restlessness, feeling sick to the stomach in big crowds/gastrointestinal distress, low energy, psychomotor irritability/involuntary shaking in hands, irritability, lack of concentration, feeling edgy, palpitations, discomfort in crowds, and a pre-occupation with repetitive thoughts or habits.  He was noted to be casually dressed, with normal speech, dysthymic mood, and a flat affect.  Thought processes were clear, concise and goal oriented, with no homicidal or suicidal ideation.  A (Global Assessment of Functioning) GAF score of 60 was assigned.  Similar findings were noted in VA psychiatry notes dated the following July and August 2011.  In November 2011, the Veteran noted his mood was improved, and a GAF score of 65 was assigned.  
The Veteran was afforded a VA examination for his claim in January 2012 where he was diagnosed with anxiety disorder and major depressive disorder.  The examiner noted depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  After evaluation of the Veteran, the examiner opined that the Veterans disability manifested with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  A GAF score of 61 was assigned.  
A VA psychiatry note from January 2013 notes the Veteran reporting marked improvement in mood and anxiety.  He denied low mood, low energy, an inability to concentrate, manic symptoms, psychoses, panic attacks, hypervigilance, and suicidal or homicidal ideation.  He did endorse increased startle response, excessive worry and an inability to control the worry leading to insomnia and muscle tension.  A GAF score of 60 was assigned.  In a psychiatry note from February 2014, the Veteran reported an increase in symptoms of irritability, anxiousness, worry, insomnia, low energy, and decreased appetite, but denied suicidal or homicidal ideation.  A psychiatry note the following March notes the Veterans mood and sleep as improved, but continued to have episodes of irritability, low frustration tolerance, and anhedonia.  A March 2016 VA pharmacy mental health record notes the Veteran reporting increased anxiety, anger, and irritability, he was depressed at times, and had decreased energy, concentration, and appetite.  A December 2016 pharmacy mental health report notes the Veterans mother reporting the Veterans worsening mood and increased irritability.  The Veteran continued to endorse sleep disturbances, okay energy, and difficulty concentrating at times.  Remaining VA treatment records indicate the Veteran successfully attending group counseling sessions, with a negative depression screen noted in April 2017.  
At his November 2016 testimony before the undersigned, the Veteran reported working full-time in a retail occupation.  He endorsed being easily frustrated at work, anxiety, lapses of concentration, and mild short-term memory loss. 
Based on the foregoing, the Board finds that the Veterans disability during the course of the appeal has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood and mild memory loss.  Specifically, the January 2012 VA examination report, as well as VA outpatient treatment records, show that the Veteran complained of depressed mood, anxiety, irritability, suspiciousness, and chronic sleep impairment, which are included in or similar to the criteria for a 30 percent disability rating under Diagnostic Code 9413.  See 38 C.F.R. § 4.130.  
The evidence of record is against the assertion that the Veterans condition has more nearly approximated occupational and social impairment with reduced reliability and productivity.  At no time has the Veteran endorsed, or does the evidence suggest, symptoms such as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; or impaired judgment or abstract thinking.  The Board recognizes that the Veteran had a flat affect during treatment in June 2011; however, a flattened affect is not shown at a frequency suggesting a higher rating is warranted.  Treatment records have consistently noted that the Veterans insight and judgment have been intact, and that he has at all times been oriented to person, place, and time.  While the Veteran relayed in his hearing testimony that he sometimes forgets simple instructions or directions, the Board finds that this equates to mild memory loss, which is contemplated by the currently assigned rating, as opposed to impairment in short and long-term memory or memory loss for names of close relatives, own occupation, or name, which would be indicative of a higher level of disability.  See 38 C.F.R. § 4.130.  In fact, after evaluation of the Veteran in 2012, the VA examiner in 2012 specifically endorsed no more than mild memory loss.  
While the VA examiner in 2012 noted symptoms which are associated with a higher 50 percent rating  namely, disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work and social relationships  the evidence is against a finding of symptoms of such severity as to warrant a higher rating.  See 38 C.F.R. § 4.130.  Despite these symptoms the examiner still opined that overall the Veterans mental disorder only caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  This level of impairment is properly evaluated as no more than 30 percent disabling.  Id.  
The Board acknowledges that GAF scores ranging from 60 to 65 were assigned during the period on appeal.  The GAF scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  The Board notes that the DSM-5 has now been officially released and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5, which does not contain information regarding GAF scores.  However, because much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  
GAF scores ranging from 61-70 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. §§ 4.125, 4.126, 4.130; see also DSM-IV.  The GAF scores assigned during this period are not in significant conflict with the assigned 30 percent rating.  
The Board acknowledges the Veterans lay assertions regarding the severity of his disability.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the evidence of record is against the assertion that the Veterans condition has more nearly approximated occupational and social impairment with reduced reliability and productivity even when considering his report of symptoms. 
In sum, as the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for a higher rating during the entire period on appeal, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.130.  
REMANDED ISSUES
While the Board regrets further delay, additional development is warranted before the issues of increased ratings for the Veterans service-connected right knee chondromalacia (10 percent currently) and left knee degenerative joint disease and patellar chondromalacia (10 percent currently) may be decided.  
The Veterans November 2016 hearing testimony indicates that his service-connected knee disabilities may have worsened since his last VA examination, which was performed in February 2012.  Specifically, the Veteran stated that his knees feel weak and unstable, and that he uses knee braces.  The previous VA examination, however, noted normal stability with no use of braces. 
These matters are therefore REMANDED for the following action:
1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his knee disabilities.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.
2.  Schedule the Veteran for a VA knee examination with an appropriate examiner to determine the current severity of his bilateral knee disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted and all conditions diagnosed.  
3.  After completing the above actions and any other development deemed necessary, readjudicate the claims for higher ratings for service-connected right knee chondromalacia (10 percent currently) and left knee degenerative joint disease and patellar chondromalacia (10 percent currently).  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

